Citation Nr: 0929868	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  95-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the residuals of an 
esophageal leiomyoma, status post thoracotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to June 
1992, September 2001 to April 2002, and May 2004 to May 
2007.  He also had National Guard service.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time, it was 
remanded for further development.  Following the 
requested development, the VA Appeals Management Center 
in Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for the residuals of an 
esophageal leiomyoma, status post thoracotomy.  
Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  An esophageal leiomyoma, status post thoracotomy was 
first manifested approximately one year after his first 
period of active service, and the preponderance of the 
competent evidence of record shows that it is unrelated 
thereto.

2.  The preponderance of the evidence shows that the 
residuals of the Veteran's esophageal leiomyoma, status 
post thoracotomy, underwent no increase in the underlying 
pathology during any subsequent period of service.


CONCLUSION OF LAW

The residuals of an esophageal leiomyoma, status post 
thoracotomy, are not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.306(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issue of entitlement to service connection for an 
esophageal leiomyoma.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In February 1994, VA received the Veteran's claim of 
entitlement to service connection for the residuals of an 
esophageal leiomyoma, status post thoracotomy; and there 
is no issue as to providing an appropriate application 
form or completeness of the application for service 
connection or for an increased rating. 

Following the receipt of that application, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for service connection, as well 
as the criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of 
the Veteran's service treatment and personnel records, as 
well as records reflecting his treatment after service.  
The RO also had the Veteran examined in August 2003, to 
determine the etiology of the Veteran's esophageal 
leiomyoma.  The RO also offered the Veteran an 
opportunity to present additional evidence at a hearing 
on his appeal.  However he declined that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence 
of any VA error in notifying or assisting him that could 
result in prejudice to him or that could otherwise affect 
the essential fairness of the adjudication.  Accordingly, 
the Board will proceed to the merits of the appeal.

Analysis

The Veteran acknowledges that his leiomyoma of the 
esophagus was diagnosed approximately one year after 
service.  However, he contends that the initial 
manifestations, such as chest pain, occurred during 
service and that service connection is warranted on a 
direct basis.  He also suggests that because a leiomyoma 
is a tumor, consideration must be given to service 
connection on a presumptive basis.  In any event, he 
maintains that service connection is warranted.  

After carefully considering the claim in light of the 
record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the 
evidence must show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For certain disabilities, such as malignant tumors, 
service connection may be presumed, when such disability 
is shown to a degree of 10 percent or more within one 
year of the Veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  By 
definition, however, a leiomyoma is a benign tumor and 
not subject to the presumption.  Dorland's Illustrated 
Medical Dictionary 1032 (31st ed. 2007).  Nevertheless, 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The report of the Veteran's November 1978 service 
entrance examination is negative for any complaints of 
clinical findings of an esophageal leiomyoma.  Throughout 
his first period of active duty, the Veteran was treated 
on many occasions for colds and upper respiratory 
infections, manifested, in part, by complaints of a sore 
throat and chest pain.  In July 1979 and December 1982, 
the symptoms included cervical nodal swelling, and in 
June 1981, the Veteran complained of swelling in his 
throat and difficulty swallowing food.  However, there is 
no competent evidence, including the report of the 
Veteran's January 1992 service separation examination, of 
an esophageal leiomyoma during his first period of active 
duty.  

Following his first period of service, the Veteran 
continued to complain of recurrent chest pain.  For 
example, such complaints were recorded during an August 
1992 VA examination.  However, there were no findings of 
an esophageal leiomyoma.  From March to June 1993, the 
Veteran was treated by VA for vague complaints of chest 
pain which had reportedly started in November 1991.  A 
workup, including a March 1993 CT scan, revealed an 
esophageal mass.  The appellant underwent a thoracotomy 
to remove the mass, and a biopsy confirmed that it was a 
benign leiomyoma.  In November 1993, the Veteran was 
admitted to a VA hospital with a right hemothorax.  
Following an additional workup, he underwent a right 
thoracotomy for decortication and drainage of an empyema.  

Despite the continuing complaints of chest pain in and 
after service, the foregoing evidence shows that the 
Veteran's esophageal leiomyoma was first manifested after 
his first period of active duty.  Moreover, the 
preponderance of that evidence, such as the discharge 
summary from his June to July 1993 VA hospitalization, 
and March, August, and September 2008 VA examination 
reports show no competent evidence linking an esophageal 
leiomyoma to service.  Indeed, a September 2008 examiner 
stated specifically that it was less likely than not that 
the Veteran's esophageal leiomyoma was related to his 
military service.  In so saying, the examiner noted that 
the Veteran had not experienced any problems swallowing 
with respect to his esophageal mass and that the reported 
manifestations of nonspecific chest pain had been present 
both before and after the June 1993 surgery.  

Because the preponderance of the evidence is against a 
finding that the Veteran's esophageal leiomyoma is 
related to service, he cannot meet the criteria for 
service connection on a direct basis.

Although the evidence is against a finding of direct 
service connection, the Board notes that any residuals of 
his esophageal leiomyoma would have existed prior to his 
subsequent periods of active duty.  Thus, the Board must 
consider whether the residuals of that disorder were 
aggravated during his subsequent service.  

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a finding that the increase 
in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.306(a) (2008).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation in service, 
unless the underlying pathology, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

Medical records associated with the Veteran's National 
Guard service in April 1994 note that he had undergone a 
thoracotomy in 1993 for the purpose of removing a tumor.  
However, there were no findings from his second or third 
periods of active duty which showed any residual, 
underlying pathology, let alone any increase in that 
pathology.  In this regard, both the March and September 
2008 VA examiners stated that there was no functional 
impairment or residual disability from the surgery to 
remove the Veteran's leiomyoma.  Absent any competent 
evidence of a chronic increase in the underlying 
pathology during service, the Veteran cannot meet the 
criteria for service connection on the basis of 
aggravation.  

The only reports of a nexus between the esophageal 
leiomyoma and service come from the Veteran.  As a 
layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection.  
38 C.F.R. § 3.159(a).  Absent such evidence, service 
connection is not warranted.  Accordingly, service 
connection for the residuals of an esophageal leiomyoma, 
status post thoracotomy, is denied.

In arriving at this decision, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine 
is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  
In this case, the preponderance of the evidence is 
against the Veteran's claim.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. § 3.102 
(2008). 



ORDER

Entitlement to service connection for the residuals of an 
esophageal leiomyoma, status post thoracotomy, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


